Citation Nr: 1130118	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-33 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.


FINDING OF FACT

The Veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

Tinnitus was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was exhibited in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board observes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  This is a subjective symptom clearly capable of lay observation and may provide the basis for an award of service connection when there is credible evidence of continuity of symptomatology alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The facts of this case may be briefly summarized.  The Veteran has testified to noise exposure during service such as being in close proximity to ammunition firing and heavy equipment during basic training and field maneuvers.  The Board has no reason to doubt this testimony as it is consistent with his known circumstances of military service, which involved basic training and working as a radio operator during simulated combat events.  38 C.F.R. § 3.303(a).

An April 2007 VA audiology consultation included the Veteran's report of "periodic, bilateral tinnitus" which, according to the Veteran's August 2009 testimony, started in service.  The Veteran has also reported having a slight decrease of hearing acuity in service while his spouse attests to her own personal observations that the Veteran manifested an observable decrease in hearing acuity contemporaneous in time to his discharge from service.

On this record, the Board finds that the April 2007 audiologist reference to the Veteran's report of experiencing periodic, bilateral tinnitus is sufficient to establish a current diagnosis given the unique nature of the tinnitus disability.  Charles, 16 Vet. App. 370, 374 (2002).

The Board also finds no evidence of record impeaching the Veteran's allegation of the onset of tinnitus in service with persistent and/or recurrent symptomatology since service.  Notably, the Veteran's service treatment records (STRs) do not reflect any report of tinnitus but also do not reflect any denial of tinnitus symptoms.  While a decrease in hearing acuity is not demonstrated in the audiometric examinations, the Veteran's perception regarding a "slight" decrease in hearing acuity during service may not have been measurable.

Postservice, the record does not include any lay or medical evidence which contradicts the current allegations.  Furthermore, the Veteran has not shown himself to be an unreliable historian.  In such a situation, and particularly given the unique evidentiary value of the Veteran's testimony in the type of claim at hand, the Board resolves reasonable doubt in favor of the Veteran and grants his appeal.  38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for tinnitus is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


